                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

COMMERCE AND INDUSTRY
INSURANCE COMPANY,                                       Civil Action No. 7:17-cv-165-FL

       Plaintiff,

               vs.
                                                       ORDER ON JOINT MOTION TO STAY
STAFFING ADVANTAGE, L.L.C.,                               PROCEEDINGS AND EXTEND
                                                       DISPOSITIVE MOTIONS DEADLINE
        Defendant / Third-Party Plaintiff,

               vs.

TRION SOLUTIONS, INC., and RESOURCE
EMPLOYMENT SOLUTIONS, L.L.C.,

        Third-Party Defendants.


       THIS CAUSE having come before the undersigned upon a Joint Motion to Stay

Proceedings and Extend Dispositive Motions Deadline by Defendant / Third-Party Plaintiff

Staffing Advantage LLC, together with Third-Party Defendants Trion Solutions, Inc. and

Resource Employment Solutions, LLC, [DE 91]. The Court concludes that good cause exists for

the requested relief, and states as follows:

       1.      All proceedings in this action will be stayed to and including January 24, 2020.

       2.      On or before January 24, 2020, the parties will report to the Court whether a

               settlement has been reached.

       3.      If no settlement has been reached by January 24, 2020, the Court will set a new

               deadline for dispositive motions as to claims set forth in the Third-Party

               Complaint within a reasonable time period following the issuance of the report by

               the parties.
SO ORDERED this 9th day of December, 2019.

                                __________________________________________
                                Louise W. Flanagan
                                United States District Judge




                                   2
